

115 HRES 489 IH: Honoring Edward G. Grossman for his distinguished public service and professional assistance to the House of Representatives.
U.S. House of Representatives
2017-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 489IN THE HOUSE OF REPRESENTATIVESJuly 28, 2017Mr. Walden (for himself, Mr. Ryan of Wisconsin, Ms. Pelosi, Mr. McCarthy, Mr. Hoyer, Mr. Pallone, Mr. Burgess, Mr. Gene Green of Texas, Mr. Brady of Texas, Mr. Neal, Mr. Tiberi, and Mr. Levin) submitted the following resolution; which was referred to the Committee on House AdministrationRESOLUTIONHonoring Edward G. Grossman for his distinguished public service and professional assistance to the
			 House of Representatives.
	
 Whereas Edward G. Grossman’s first day employed by the Office of the Legislative Counsel was September 1, 1975;
 Whereas Edward G. Grossman has provided 42 years of distinguished service to the House of Representatives in the Office of the Legislative Counsel and served 1,865 Representatives, Delegates, and Resident Commissioners during his historic tenure;
 Whereas Edward G. Grossman has provided invaluable counsel to majority and minority leadership, committee, and Member offices regarding health care legislation and immigration legislation;
 Whereas Edward G. Grossman has served as the principal drafter of a multitude of laws regarding Medicare, Medicaid, health reform, and other important health care policy matters, as well as immigration policy matters, and his work has impacted millions of Americans;
 Whereas Edward G. Grossman has served consistently with professionalism, skill, energy, patience, humor, and careful attention;
 Whereas Edward G. Grossman has devoted full days and many long nights to this work, causing some to worry that he needed rest even as they asked him to draft a few more amendments;
 Whereas Edward G. Grossman provided physical sustenance and mental health services to generations of congressional staff—majority and minority—even as they requested more labor from him;
 Whereas Edward G. Grossman guided many Members of Congress and their staff through word choice and grammar, even at small hours of the morning; and
 Whereas Edward G. Grossman brought a sense of purpose, as well as senses of humor and irony, to the sometimes punishing work of the Office of the Legislative Counsel: Now, therefore, be it
	
 That the House of Representatives expresses its sincere appreciation and deep gratitude to— (1)Edward G. Grossman for his distinguished public service and professional assistance to the House of Representatives for 42 years; and
 (2)the Office of the Legislative Counsel for its nearly 100 years of professionalism and dedication in its assistance in the drafting of legislation considered by the House of Representatives.
			